Detailed Action
	The communications received 03/12/2021 have been filed and considered by the Examiner. Claims 1-21 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to teach why the rotation values would be multiplied by an x and y coordinate along with being summed with a translation value along an axis in order to arrive to a correction value of a mold in a molding alignment method. 

Double Patenting
Claims 1-6, 8-9, 17-19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-33 and 44-47 of copending Application No. 15/922,499 hereinafter ‘499. 
	As for claim 1, ‘499 claims a method comprising: 
dispensing a photocurable material onto a first surface of a first mold; 
positioning the first mold and a second mold such that the first surface and a second surface of the second mold are separated by a gap; 
obtaining measurement information indicative of a pressure at each of at least three locations between the first and second molds during use of the system, wherein obtaining the measurement information comprises: 
determining, using a first pressure sensor, a first pressure applied to a first mechanical spacer, determining, using a second pressure sensor, a second pressure applied to a second mechanical spacer, and determining, using a third pressure sensor, a third pressure applied to a third mechanical spacer, wherein the first mechanical spacer, the second mechanical spacer, and the third mechanical spacer are disposed at different locations between the first and second molds and/or at different locations along a periphery of the first and second molds, and wherein the first mechanical spacer is disposed above the first pressure sensor, wherein the second mechanical spacer is disposed above the second pressure sensor, and wherein the third mechanical spacer is disposed above the third pressure sensor; 
and determining a first distance between the first and second molds surfaces at a first location based on the first pressure applied to the first mechanical spacer; 
determining a second distance between the first and second molds surfaces at a second location based on the second pressure applied to the second mechanical spacer; 
determining a third distance between the first and second molds surfaces at a third location based on the third pressure applied to the third mechanical spacer, wherein the first, second, and third locations are different; 
and controlling the gap between the first and second molds surfaces based on the measurement information [claim 29]. Then the material is cured [claims 30-31].

As for claims 2-6, ‘499 claims claim 1 and it is understood that the gap positioning is performed before or concurrently with curing and/or continuously depending on the measurements obtained [claims 32-33; claims 44-46].

 As for claim 8, ‘499 claims claim 1 and it is understood that the angular position is adjusted to reduce an angle (via the change in the first and second configurations) [claims 36-37; claim 41]. It is understood that some actuator must drive the mold into this configuration [claim 47]. 

As for claim 9, ‘499 claims claim 8 and that in order to go from the first configuration to the second it is understood that some angular rotation or translation must be performed [see claim 8].

As for claim 17, ‘499 claims claim 1 and a photocurable material which is irradiated to cure [claims 30-31].

As for claim 18, ‘499 claims claim 1 and is silent to the curable material being outside of the bounds of the mold, therefore it is understood to be within the confines of the mold. 

As for claim 19, ‘499 claims claim 1 and it is understood that in the standard process of molding that eventually the optical film would be removed from the mold portions. 

As for claim 21, ‘499 claims claim 1 and the relevant structures required to perform the method. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6, 8-12, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (US 2018/0264691) hereinafter CHA supplied by the Applicant in the IDS filed 08/31/2021.

As for claims 1 and 21, CHA discloses a method of forming an optical film for an eyepiece [0003-7], the method comprising: 
dispensing a curable material into a space between a first mold surface and a second mold surface opposite the first mold surface [0039]; 
measuring, using a plurality of sensors (a sensor arrangement) [0013], a position of the first mold surface relative to the second mold surface (by measuring the distances between the first and second mold surfaces which is substantially a relative position) [0013], wherein measuring the position of the first mold surface relative to the second mold surface comprises: 
determining a first relative distance along a first measurement axis between a first point on a planar portion of the first mold surface and a first point on a planar portion of the second mold surface using a first of the sensors (by determining a distance between a first and second mold surface at a first location using a first sensor) [0013]; 
determining a second relative distance along a second measurement axis between a second point on the planar portion of the first mold surface and a second point on the planar portion of the second mold surface using a second of the sensors (by determining a distance between a first and second mold surface at a second location using a second sensor) [0013; 0026]; 
and determining a third relative distance along a third measurement axis between a third point on the planar portion of the first mold surface and a third point on the planar portion of the second mold surface using a third of the sensors (by determining a distance between a first and second mold surface at a third location using a third sensor) [0013; 0026], 
wherein the first, second, and third measurement axes are parallel to each other, the first, second, and third points define corresponding triangles on the first and second mold surfaces, respectively, and the space between the first and second mold surfaces is located within the triangles (the sensor assembly is formed in a non-linear positioning which suggests that the shape produced by the sensors are triangles. As capacitive sensors, they are understood to have a corresponding point location in the first and second mold surfaces. The triangles are understood to be on the mold surfaces because the sensors are along the periphery) [Fig. 1 #124a-b, 0082-83]; 
adjusting the position of the first mold surface relative to the second mold surface based on the measured position [0081]; 
and curing the curable material in the space to form the optical film [0072].
As for claim 21, the Examiner additionally notes that the manner of operating the device does not differentiate the apparatus claim from the prior art and that the material or article worked upon does not differentiate the apparatus claim from the prior art [see e.g. MPEP 2114-2115].

As for claim 2, CHA discloses claim 1 and further that the position of the first mold surface relative to the second mold surface is measured prior to curing the curable material (as the measurements are used to control the orientation and the orientation can be adjusted at many points before curing) [0081; 0090-91].

As for claim 3, CHA discloses claim 1 and further that the position of the first mold surface relative to the second mold surface is measured concurrently with curing the curable material (as the measurements are used to control the orientation which can occur during expanding or contracting while photocuring) [0092].

As for claim 4, CHA discloses claim 1 and further wherein the position of the first mold surface relative to the second mold surface is measured continuously over time, and wherein the position of the first mold surface relative to the second mold surface is adjusted continuously over time (it can be measured continuously and adjusted continuously over time during photocuring) [0092; 0094; 0107].

As for claim 5, CHA discloses claim 1 and in CHA when the first mold and second molds are measured they are also understood to be adjusted [0081; 0090-91].

As for claim 6, CHA discloses claim 1 and in CHA when the first mold and second molds are measured they are also understood to be adjusted [0092].

As for claim 8, CHA discloses claim 1, and further wherein adjusting the position of the first mold surface relative to the second mold surface comprises: 
determining, based on the position of the first mold surface relative to the second mold surface, one or more adjustments to at least one of a position of the first mold surface or a position of the second mold surface to reduce an angle between the planar portion of the first mold surface and the planar portion of the second mold surface (to make the molds parallel with each other); and activating one or more actuators (actuatable stage) [0074; 0089] to move the at least one of the first mold surface or the second mold surface according to the one or more determined adjustments (to make the molds parallel with each other) [0034-35; 0074; 0081-82; 0090].

As for claim 9, CHA discloses claim 8 and that the actuation to correct the angular issue can include translation/rotation of either surface [0021-24; 0034-35; 0081-82; 0089-90].

As for claim 10, CHA discloses claim 9 and that the axis of translation can be substantially parallel to the first, second and third measurement axes (as the actuatable stage manipulates the chuck on a translating x or y axis which are parallel to the sensors on the chuck) [0075].

As for claim 11, CHA discloses claim 9 and that the axis of rotation can be substantially orthogonal to the first, second, and third measurement axes (as the actuatable stage manipulates the chuck on a rotating z axis which is orthogonal to the sensors on the chuck) [0075].

	As for claim 12, CHA discloses claim 9 and wherein adjusting the position of the first mold surface relative to the second mold surface comprises: 
determining, based on the first relative distance along a first measurement axis, 
the second relative distance along a second measurement axis, and 
the third relative distance along a third measurement axis: 
coordinates of the first point on the planar portion of the first mold surface or the first point on the planar portion of the second mold surface with respect to a Cartesian coordinate system, coordinates of the second point on the planar portion of the first mold surface or the second point on the planar portion of the second mold surface with respect to the Cartesian coordinate system, and coordinates of the third point on the planar portion of the first mold surface or the third point on the planar portion of the second mold surface with respect to the Cartesian coordinate system (the points are understood to be Cartesian as the adjustment is performed on a cartesian coordinate system) [0074; 0082].

As for claim 17, CHA discloses claim 1 and further that a photocurable material is used and the curing is done using photocuring via radiation [0039; 0041; 0087].

As for claim 18, CHA discloses claim 1 and further that the curable material is confined entirely within the space between the first mold surface and the second mold surface during the curing of the curable material (as air/bubbles are eliminated, therefore the material is the sole element between the mold surfaces) [0098].

As for claim 19, CHA discloses claim 1 and further that the optical films are separated from the first and second mold portions [0072].

As for claim 20, CHA discloses claim 1 and further that eye pieces for head mounted optical imaging systems are formed using the optical film [0003; 0058]. It is understood that in order to be used as part of an eyepiece in an exemplary product it is understood that the film is assembled with the other required constituents. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2018/0264691) hereinafter CHA supplied by the Applicant in the IDS filed 08/31/2021 as applied to claim 1 and further in view of Regulin et al (US 2020/0038954) hereinafter REG.

As for claim 14, CHA teaches claim 1 but does not teach LCI sensors. 
REG teaches a device for use in the production of layer based products [Abstract; 0003] in which low-coherence interferometry is utilized to determine a relative distance (distance between the device and workpiece) [0008; 0010; 0014-15]. The sensors can operate with multiple paths [0010] and when the device it is attached to is moving [0073]. This is done to aid in quality control in the method of operating the device [0080].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the distance sensors of CHA with the LCI ones of REG in order to improve the quality control in the method of operating the device.
	As for claim 15, CHA/REG teach claim 14, and in the combination of CHA/REG it is understood that the sensors would be mounted on a portion of the first and second molds that comprise the first/second mold surfaces [CHA: #124a and 114b are both mounted on a single mold block] and that as suggested by the operating context of REG, the reflection off of the surfaces to determine distance from (which in this combination would be the mold surfaces) is a typical way of performing interferometry to determine relative distance [REG: 0106].

As for claim 16, CHA/REG teach claim 15, and in the combination of CHA/REG it is understood that the LCI sensors are also mounted remote from the first/second mold surface [CHA: #124a vs #114b] and REG further teaches that the LCI can include a mirror [0084].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/FRANCISCO W TSCHEN/             Primary Examiner, Art Unit 1712